PER CURIAM.
This is an appeal from a final judgment finding the appellant-husband in arrears as to previously established obligations to the appellee-wife. In one of its findings the trial court concluded that the husband was in arrearage for unpaid medical expenses in the amount of $879.63. The husband contends and this court agrees that the evidence was uncontradicted that the husband had paid $390.00 of that amount directly to the physicians involved. The appellant has failed to demonstrate that the numerous other findings of the trial court are in error. Accordingly, the judgment is reversed and remanded with directions that it be reduced by the sum of $390.00.
ANSTEAD, DAUKSCH and MOORE, JJ., concur.